Upon Motion this day, made unto This Court, by Mr. Whitaker being of the Complainants Counsel, That Whereas Andrew Allen 9 one of the Partys Defendants had entered into a Rule with the said Complainant on Tuesday the 26th of December last past, for deferring the Complainant’s Motion for an Injunction to quiet his possession in a Plantation and several Slaves, Sheep, horses and other things late belonging to James Gilbertson deceased till this [5] Present day; And that as the Complainant had filed his Petition in this Court, praying that the said Injunction may be granted, for the reasons in the *278said Petition contained; Therefore That the said Injunction be accordingly granted; It was alledged by Mr. Hume of the Defendant’s Counsel, That two of the Partys Defendants being Members of the Honourable House of Commons now sitting, could not attend, by reason thereof, to answer the allegations of the Complainants Petition; Whereupon This Court doth Order that the hearing of both Partys be further deferred until to morrow Morning, when they are to attend, and deliver in writing, what they have to offer to this. Court.
Intr.
Thos Lamboll Deputy Register

 Andrew Allen was a Charleston merchant in partnership with William Gibbon, the firm having large investments in frontier trade. Allen died in 1735, aged sixty-seven. (Crane, Southern Frontier, p. 121; SCHGM, XII, 53; XXII, 31.)